DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 5 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #6,631,243 to Reiker.
	In re claims 1 and 2, Reiker discloses a cooling and heating ceiling fan to cool a person off in the summer time and warm a person up in the winter time, the fan comprising:

	A motor (fan motor (116)) that is operably connected to rotate the blades;
	A fan blade switch (part of control receiver unit (61 and transmitter (24) per column 22, lines 66 - column 23, line 43 and figure 21) that is operably connected to turn the blade rotation on and off wherein the motor is controllable by the fan blade switch;
	A heat producing unit (heating device (10)) that is operably connected above the blades (See figure 12) to produce hot air;
	A heating switch (part of control receiver unit (610) and transmitter (237) per column 15, lines 11-30 and figure 21) that is operably connected to turn the heat-producing unit on and off; wherein the heat-producing unit is controllable by the heating switch; and
	A connection stem (shaft (56)) that is operably connected to the blades, motor, and heat-producing unit to hold the blade, the motor, and the heat-producing unit together (via interconnecting hardware, see figure 12), wherein the connection stem is attachable to a ceiling (via bracket (52)).

In re claim 4, Reiker discloses the apparatus as described above including the heat-producing unit further comprises heating coils (heating element (222) can be coiled wire per column 21, lines 16-20).

In re claim 5, Reiker discloses the apparatus as described above including the fan further comprising:
	An electric lighting unit (lamp assembly (28)) operably connected below the blades (see figure 12) to produce light; and
	A first lighting switch (part of control receiver unit (61) and transmitter (244) per column 15, lines 11-30 and figure 5) that is operably connected to turn the lighting unit on and off, wherein the lighting unit is controllable by the first lighting switch, and
	Wherein the connection stem is also operably connected to the electric lighting unit to connect the electric lighting unit to the blades, the motor, and the heat-producing unit (see figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,631,243 to Reiker.
	In re claim 3, Reiker discloses the apparatus as described above but fails to disclose the fan including five blades.  
	However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a fifth fan blade, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. V. Bemis Co., 193 USPQ 9.  Please note that in the instant application, paragraph [00020] applicant has not disclosed any criticality for the claimed limitation. 
	Examiner asserts one skilled in the art at the time the invention as made would recognize that placement and number of blades affects the generation and flow of air as well as the aesthetics of the device.  Therefore examiner asserts one skilled in the art at the time the invention was made would have found it obvious to modify the number of blades based on the intended characteristics of flow and aesthetics one wishes to achieve.

	In re claims 6-13, Reiker discloses the apparatus as described above but fails to specifically disclose the switches to control the various components being pullable chain/cords switches that dangle below the ceiling fan or wall switches connected to the fan via hard wiring.

	Therefore examiner asserts it would be obvious to one having ordinary skill in the art at the time the invention as made to utilize any of the above known means for controlling the fan to selectively turn on or off any of said devices.
	Specifically with respect to claims 12 and 13 wherein the apparatus includes a second switch for each of the components, examiner asserts a dual means of controlling a fan via pull cords that hang below the fan as well as a hard wired connection to a wall switch are extremely well known.
	Therefore, Official Notice is taken that dual control means (wall switch hard wire and a pullable chain) are a conventional or well-known method for controlling components of a ceiling fan and it’s components (such as a light), as such modification allows a user to control the fan at the point of use via the chains as well as semi remotely control the fan via the wall switches (Assuming the local switches are in the on position).
	Examiner notes that in examiner’s house his ceiling fan includes pull chains to control the speed of the fan blades and one to control power to the lights of the fan, as well as a hard wire to a wall that includes multiple switches that allow power to be selectively turned on to the fan (via a first walls witch) or the lights (via a second wall switch) assuming the respective local switches, that can be actuated by pull chains, are in the on position.

	In re claims 14-16, Reiker discloses the apparatus as described by the rejections above and therefore the rejections will not be repeated for the claim 14 which combines claims, and claims 15 and 16 regarding the number of fan blades.

Conclusion
U.S. Patent #6,366,733 to Reiker, U.S. PG-Pub 2015/0325112 to McPherson et al., U.S. Design Patent DES 381,074 to Pelonis, U.S. Patent #5,425,126 to Lee, U.S. Patent #5,668,920 to Pelonis, U.S. Patent #4,465,956 to Fowler, and U.S. Patent #6,120,262 to McDonough et al. disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.